Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2009 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (GAAP) Second Quarter and Year-to-Date, 2009 vs. 2008 (in millions, except per share amounts) Three months ended June 30, Six months ended June 30, Earnings Earnings per Common Share (Diluted) Earnings Earnings per Common Share (Diluted) PG&E Corporation Earnings from Operations (1) $ Items Impacting Comparability: (2) Tax refund (3) 56 - - 56 - - Recovery of hydro divestiture costs (4) 28 - - 28 - - Accelerated work on gas system (5) ) - ) - ) - ) - PG&E Corporation Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three and six months ended June 30, 2009, PG&E Corporation recognized $56 million, after-tax, for the interest benefit related to the federal tax refund, as a result of the approval by the Joint Committee of Taxation of deferred gain treatment for power plant sales in 1998 and 1999. 4. For the three and six months ended June 30, 2009, PG&E Corporation recognized $28 million, after-tax, related to the California Public Utilities Commission’s ("CPUC") authorized recovery of costs incurred in connection with efforts to determine the market value of hydroelectric generation facilities in 2000-2001. 5. For the three and six months ended June 30, 2009, PG&E Corporation incurred $11 million and $16 million, respectively, after-tax, for costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP Second Quarter and Year-to-Date, 2009 vs. 2008 (in millions) Three months ended June 30, Six months ended June 30, Earnings Earnings Pacific Gas and Electric Company Earnings from Operations (1) $ Items Impacting Comparability: (2) Tax Refund (3) 56 - 56 - Recovery of hydro divestiture costs (4) 28 - 28 - Accelerated work on gas system (5) ) - ) - Pacific Gas and Electric Company Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized $56 million, after-tax, for the interest benefit related to the federal tax refund, as a result of the approval by the Joint Committee of Taxation of deferred gain treatment for power plant sales in 1998 and 1999. 4. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company recognized $28 million, after-tax, related to the CPUC’s authorized recovery of costs incurred in connection with efforts to determine the market value of hydroelectric generation facilities in 2000-2001. 5. For the three and six months ended June 30, 2009, Pacific Gas and Electric Company incurred $11 million and $16 million, respectively, after-tax, for costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. Table 4: PG&E Corporation Earnings per Common Share ("EPS") from Operations Second Quarter and Year-to-Date, 2009 vs. 2008 ($/Share, Diluted) Q2 2008 EPS from Operations (1) $ Increase in rate base revenues Miscellaneous items Environmental remediation ) Increase in shares outstanding ) Q2 2009 EPS from Operations (1) $ Q2 2from Operations (1) $ Increase in rate base revenues Storm and outage expenses (2) Severance ) Environmental remediation ) Uncollectibles expense, net ) Increase in shares outstanding ) Miscellaneous items ) Q2 2from Operations (1) $ 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred due to storms and outages in 2008 with no similar costs in 2009. Table 5: PG&E Corporation Share Statistics
